Case 2:19-cv-03397-CCC-MF Document 12 Filed 04/04/19 Page 1 of 3 PageID: 106



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

Noam J. Kritzer (nkritzer@bakoskritzer.com)
Edward P. Bakos (ebakos@bakoskritzer.com)
Bakos & Kritzer
147 Columbia Turnpike
Florham Park, New Jersey 07932
Telephone: 212-724-0770
Facsimile: 973-520-8260

Counsel for Plaintiff:
Voice Control Vehicles, LLC

 VOICE CONTROL VEHICLES, LLC,                     )
                                                  )
        Plaintiff,                                ) CIVIL ACTION NO.: 19-cv-03397
 v.                                               )
                                                  )
 AWW INDUSTRIES LLC and                           )
 DGL GROUP LTD.,                                  )
                                                  )
        Defendants.                               )
                                                  )
                                                  )

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Voice Control

Vehicles, LLC (“VCV”) hereby files this Notice of Voluntary Dismissal dismissing its claims

against Defendants AWW Industries LLC and DGL Group LTD. (collectively “Defendants”) with

prejudice.

       VCV filed its Complaint for Patent Infringement (“Complaint”) on January 31, 2019. Dkt.

No. 1. Defendants have not yet answered the Complaint, nor filed a motion for summary judgment.




                                              1
Case 2:19-cv-03397-CCC-MF Document 12 Filed 04/04/19 Page 2 of 3 PageID: 107



Dated: April 4, 2019               Respectfully submitted,

                                   s/ Noam J. Kritzer
                                   Noam J. Kritzer
                                   Edward P. Bakos
                                   BAKOS & KRITZER
                                   147 Columbia Turnpike
                                   Florham Park, New Jersey 07932
                                   Telephone: (212) 724-0770
                                   Telefacsimile: (973) 520-8260
                                   nkritzer@bakoskritzer.com
                                   ebakos@bakoskritzer.com

                                   Counsel for Plaintiff:
                                   Voice Control Vehicles, LLC




                                      2
Case 2:19-cv-03397-CCC-MF Document 12 Filed 04/04/19 Page 3 of 3 PageID: 108



                                 CERTIFICATE OF SERVICE

       I certify that on April 4, 2019, I electronically filed the foregoing paper with the Clerk of

the Court using the ECF system which will send notification of such filing to all attorneys of record

herein at their respective addresses as disclosed on the pleadings.



Dated: April 4, 2019                          Respectfully submitted,

                                              s/ Noam J. Kritzer
                                              Noam J. Kritzer




                                                 3
